Citation Nr: 9908745	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-02 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
cause of the veteran's death.


REMAND

The appellant, the widow of the veteran, contends, in 
essence, that service connection for the cause of the 
veteran's death is warranted in that the veteran's service-
connected low back disability (the veteran was service-
connected for post-operative lumbar fusion with radiculopathy 
for which a 60 percent disability evaluation had been 
assigned) had masked the early symptoms of the veteran's 
heart disease which in turn lead to his fatal cardiovascular 
disease and, ultimately, the veteran's demise.  She also 
maintains that as a result of the service-connected low back 
disability, the veteran was unable to exercise which, in 
turn, led to his cardiac disease and, ultimately, his demise.

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection. 38 
C.F.R. § 3.312 (c)(1) (1998).

A review of the veteran's death certificate indicates that he 
died on May 3, 1994, while an inpatient at Abilene Regional 
Medical Center, Abilene, Texas.  The primary cause of death 
was noted to have been cardiac arrest with acute myocardial 
infarction listed as an underlying cause.  While it was 
indicated that an autopsy was not performed, the Board notes 
that records of the terminal treatment have not been 
associated with the claims file.  

In an April 1989 medical report, submitted from Robert S. 
Leverton, M.D., it was his opinion that the veteran's 
inability to exercise had contributed to his cardiac function 
not being as adequate as it could have been.  While the Board 
observes that Dr. Leverton did not specifically state the 
physical cause(s) of the veteran's inactivity, in a February 
1993 letter from Peter A. Aliviaztos, M.D., Director of 
Cardiothoracic Transplantation at Baylor University Medical 
Center, to Azam Anwar, M.D., Attending Cardiologist at Baylor 
University Medical Center, it was indicated that at the time 
of the veteran's fatal myocardial infarction, he had had a 
very high cholesterol level and severe problems with his low 
back.  It was the opinion of Dr. Aliviaztos that the veteran 
had lived primarily a sedentary life and that he did not 
exercise enough to unmask his cardiac symptoms.  

In light of the foregoing medical opinions and to ensure that 
VA has met its duty to assist the appellant in the 
development of the facts pertinent to the claim and to ensure 
due process, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the appellant 
the opportunity to submit any additional 
evidence in support of her claim.  She 
should be informed that the best type of 
evidence to submit would be medical 
evidence showing that the veteran's fatal 
cardiac arrest was related to physical 
complications associated with his low 
back 
disability, including the inability to 
engage in physical activity.  The RO 
should also request that the appellant 
indicate all treatment of the veteran for 
heart and/or back complaints up to and 
including the terminal treatment at 
Abilene Regional Medical Center.  After 
obtaining any necessary authorization, 
any evidence identified by the appellant 
should be obtained by the RO and 
associated with the claims folder.  If no 
such evidence is received, documentation 
as to its absence must be contained in 
the claims file.

2.  After the above development has been 
completed, the RO should forward the 
claims folder for review by a board 
certified specialist in cardiology, if 
available. Prior to rendering the 
requested opinion discussed below, the 
examiner must review the veteran's entire 
claims file, to specifically include the 
April 1989 and February 1993 medical 
opinions of Robert S. Leverton, M.D., and 
Peter A. Alivizatos, M.D., respectively.  

After such review, the cardiologist must 
provide an opinion concerning the 
etiology of the veteran's fatal 
cardiovascular disease, to include 
whether it is at least as likely as not 
that it was caused by the veteran's 
service-connected back disability or 
whether the back disability contributed 
substantially or materially to cause the 
veteran's death.  In addition, an opinion 
should be offered as to whether the 
service-connected back disability 
combined to cause the veteran's death or 
that it aided or lent assistance to the 
production of death.  The rationale for 
all opinions and conclusions expressed 
must also be provided. 

3.  The RO should then review the 
cardiologist's report to ensure that all 
action requested by the Board has been 
accomplished, to specifically include 
whether the veteran's fatal 
cardiovascular disease was chronically 
caused or worsened by the limitations and 
manifestations imposed by the service-
connected low back disability, to include 
physical inactivity.  If not, the 
report should be returned to the examiner 
for completion, as The United States 
Court of Appeals for Veterans Claims 
(known as the United States Court of 
Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
NO. 97-78 (U.S. Vet. App. June 26, 1998).  

4.  After the above development has been 
completed, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and be given the appropriate 
time in which to respond.




Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order. The purpose of 
this REMAND is to secure clarifying data.  No action is 
required of the appellant until she receives further notice.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
